Action against defendants other than the Manufacturers Trust Company for an accounting and for damages arising from the aEeged misconduct in connection with the management of certain real property held by the plaintiff and 574-582 Bedford Avenue Corporation as tenants in common, and against the Manufacturers Trust Company to recover damages arising from the claimed negügent honoring of a cheek. Judgment dismissing the complaint on the merits as to the bank or depository and granting an accounting against the cotenant, but denying damages for claimed misconduct in the management of the joint property and its proceeds, unanimously affirmed, in so far as appealed from, with costs No opinion. Present — Young, Hagarty, CarsweE, Seudder and Tompkins, JJ.